DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1 and 2, drawn to a compressed coffee bean block.
Group II, claim 3, drawn to coffee particles.
Group III, claims 4 – 6, drawn to drawn to a coffee tea-bag.
Group IV, claim 7, drawn to a coffee drink.
Group V, claims 8 – 10 and 12, a method for manufacturing a compressed coffee bean block.
Group VI, claim 11, drawn to an apparatus for manufacturing a compressed coffee bean block.
Group VII, claim 13, drawn to an apparatus for manufacturing a compressed coffee bean block.
Group VIII, claim 14, drawn to coffee particles.
While claim 12 is included in Group V as it is dependent on claim 9, this appears to be a typo.  Claim 12 is referring to “The apparatus” while claim 8, from which it currently depends, is a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with Jae Youn Kim on January 11, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1 and 2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3 – 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "coffee beans" in the third part of the limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the roasted coffee bean" after the comma.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP1998033118) in view of Hansen (US-20150297023-A1).
Regarding Claim 1, Makoto teaches a compressed coffee bean block through a compressive forming process [0012].
Makoto does not teach the embossing of a honeycomb pattern onto the tablet.
Hansen teaches the embossing of a honeycomb pattern onto a tablet for the purpose of identification [0045, 0047, Fig 2d].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Makoto to include a honeycomb imprint on the top of the compressed coffee bean block for the purposes of identification.
Makoto does not teach the formation of evenly-formed cracks on the honeycomb-structured walls from the making of the compressed coffee bean block.

Makoto does not teach a protrusion of a predetermined pattern disposed on at least one surface of each of a compressive forming mold and a push rod.  This is an apparatus for making the compressed coffee bean block and therefore does not limit the product itself.
Makoto does not teach a protrusion shape that is imprinted in said block by the protrusion which gives pressure in plurality of directions when the coffee beans are pressurized.  Patentability does not depend on the method of production, rather the product made.  The different method of making does not make the product patentable over the prior art.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP1998033118) and Hansen (US-20150297023-A1) as applied in claim 1 above and further in view of Young (US-20140370181-A1)
Regarding Claim 2, the Makoto reference does not disclose assuming that a volume of the roasted coffee bean is V0 and a volume of the compressed coffee bean block is V1, a ratio of V1/V0 = 0.1 to 0.5. 

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the Makoto and Hansen combination to include a ratio of V1/V0 = 0.1 to 0.5 where V0 is the volume of the roasted coffee bean and V1 is the volume of the compressed coffee bean block, as to alter the compression ratio of the coffee beans to achieve the optimal balance of aroma and extractible solids, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791